PER CURIAM.
We reverse the summary judgment for appellee on its claim and appellant’s counterclaim. Appellant’s assertions that he was fraudulently induced to sign the note at issue, together with the supporting affidavit of a nonparty, established a disputed issue of material fact. Palmer v. Santa Fe Healthcare Sys., Inc., 582 So.2d 1234 (Fla. 1st DCA), review denied, 593 So.2d 1052 (Fla.1991).1 The parol evidence rule does not apply. Ashland Oil, Inc. v. Pickard, 269 So.2d 714, 722 (Fla. 3d DCA 1972), cert. denied, 285 So.2d 18 (Fla.1973).
REVERSED AND REMANDED.
WARNER, POLEN and STEVENSON, JJ., concur.

. Appellee's cited case of F.M.W. Properties, Inc. v. Peoples First Fin. Sav. & Loan Ass’n, 606 So.2d 372 (Fla. 1st DCA 1992), is distinguishable because in that case there was no evidence to support the borrower’s assertion except his own statements.